Case 2:19-mc-00007-AB-JC Document 2 Filed 01/15/19 Page 1 of 1 Page ID #:245

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:
PLANNED PARENTHOOD FEDERATION OF
AMERICA INC , et al.                                      2:19−mc−00007
                                        PLAINTIFF(S)

       v.
CENTER FOR MEDICAL PROGRESS DEBORAH
NUCATOLA, et al.
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  1/14/2019
Date Filed                Doc. No.       Title of Doc.
ERROR(S) WITH DOCUMENT:

A case−initiating document was submitted without payment of the full filing fee. Within two
business days of this notice, counsel must pay the filing fee or file a request to proceed in
forma pauperis; otherwise, the docket for this case number will be closed and no further filings
will be permitted under this case number. The filing fee may be paid online by docketing the
event “Pay Filing Fee.”




Other Error(s):




                                          Clerk, U.S. District Court

Dated: January 15, 2019                   By: /s/ Edwin Sambrano edwin_sambrano@cacd.uscourts.gov
                                             Deputy Clerk



              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
